              Case 2:13-cv-00328-JAD-DJA Document 134 Filed 08/23/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4       PABLO RAMON GUERRERO,                               Case No.: 2:13-cv-00328-JAD-DJA
 5             Petitioner
 6       v.                                                       Order Re: Docket Sheet
                                                                and Other Pending Motions
 7       BRIAN E. WILLIAMS, et al.,
                                                                [ECF Nos. 128, 130, 131, 133]
 8             Respondents
 9
10            Petitioner Pablo Ramon Guerrero sought a writ of habeas corpus under 28 U.S.C. § 2254
11 based on claims that his trial counsel was ineffective. 1 I denied Guerrero’s petition, denied a
12 certificate of appealability, and closed this case on April 9, 2020. 2 Guerrero appealed, and the
13 United States Court of Appeals denied Guerrero’s request for a certificate of appealability on
14 October 28, 2020. 3
15            Guerrero has now moved to reopen his case and proceed in proper person to introduce
16 newly discovered evidence, for the clerk to return an envelope that he meant to mail to the
17 respondents, and for copies of the docket sheet. 4 The respondents moved for an enlargement of
18 time to file their response to the motion to introduce newly discovered evidence on August 5,
19 2021, and thereafter, on August 11, 2021, filed their response. 5
20            I reopen Guerrero’s case for the limited purpose of considering his motion to introduce
21 newly discovered evidence, and I grant his request to proceed in proper person. Regarding
22 Guerrero’s request for the clerk to return a mistakenly mailed envelope, Guerrero explains that
23   1
         ECF No. 26.
24   2
         ECF No. 121.
25
     3
         ECF Nos. 123, 126.
26
     4
         ECF Nos. 128, 129, 130, 133.
27
     5
         ECF Nos. 131, 132.
28

                                                      1
          Case 2:13-cv-00328-JAD-DJA Document 134 Filed 08/23/21 Page 2 of 2




 1 he mailed a portion of his motion to introduce newly discovered evidence and the corresponding
 2 exhibits to the clerk instead of to the respondents. Because the respondents have access to the
 3 motion electronically and have already responded to the motion, Guerrero’s request is moot.
 4         IT IS THEREFORE ORDERED that the motion to reopen case and proceed in proper
 5 person [ECF No. 128] is GRANTED for the limited purpose of considering the motion to
 6 introduce newly discovered evidence. David K. Neidert, Esq. is released as counsel.
 7         The motion for an envelope to be returned [ECF No. 130] is DENIED as moot.
 8         The motion for copies of the docket sheet [ECF No. 133] is GRANTED. The Clerk of
 9 Court is directed to mail a copy of the docket sheet in this case to Guerrero.
10         The respondents’ motion for an enlargement of time [ECF No. 131] is GRANTED nunc
11 pro tunc, and Guerrero’s deadline to file a reply in support of his motion to introduce newly
12 discovered evidence is extended to September 6, 2021, to give Guerrero adequate time to
13 receive a copy of the docket sheet.
14         Dated: August 22, 2021
15                                                            _______________________________
                                                              U.S. District Judge Jennifer A. Dorsey
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
